Continuation of 3. NOTE: 

Proposed amendments including changes to when a first versus a second notification is sent, newly presented limitations directed to the first user respiration data set being adjusted based on weighted averages of all parameters in a stable state period of a previous cycle of the first user, etc. would require further search and/or consideration.

Continuation of 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

Applicant's arguments with respect the proposed amendments (Remarks, pgs. 9-11, 17-21, and 25-29) and/or submitted declaration (Remarks, pgs. 15-17) have not been considered because said amendments and declaration have not been entered, for at least the reasons noted on the PTOL-303 mailed herewith.
Applicant's remaining arguments have been fully considered but they are not persuasive. Applicant submits, "Tarassenko does not disclose each factor as recited by claim 1. Claim 1 recites several factors to determine the abnormal situation of the first user. Even further, claim 1 divides the abnormalities unto two categories: slight abnormal standard and severe abnormal standard. Claim 1 then determines the quantitative, and not mere qualitative, requirement for each of the several factors to be met, in order to the situation falling into any of the above-mentioned abnormal situations. Tarassenko does not disclose any of these parameters, neither Tarassenko distinguishes between the slight and severe abnormalities. Examiner concludes that Tarassenko's teaching inherently discloses any of the two types of the abnormalities" (Remarks, pg. 14). 
The examiner respectfully disagrees. Claim 1 only requires one factor or parameter to be utilized to determine an abnormal situation ("the severe data abnormal standard comprises at least one item selected from the group consisting of…" and "the slight data abnormal standard comprises at least one item selected from the group consisting of…"). While Tarassesnko may not disclose any of the specific parameters recited in the present claim, Tarassesnko is not relied upon for such a disclosure. However, contrary to Applicant's assertion, as discussed above, Tarassenko does expressly distinguish between slight and severe abnormalities by determining and applying particular thresholds. Specifically, Tarassenko divides abnormalities into severity categories, e.g., moderate, serious, etc. based on a quantitative analysis and/or comparison of currently measured 
Applicant further submits, "Applicant submits that the Examiner has not shown any findings of a recognized problem or need in the art, which may include a design need or market pressure to solve a problem. There is no evidence offered by the Examiner that detecting abnormalities in the user's health condition can obviously be detected by using the long list of parameters that are recited in claim 1. … Even further, the present invention discloses separate set of parameters to detect different types of abnormalities, namely slight abnormality and severe abnormality" (Remarks, pgs. 14-15). 
The examiner respectfully disagrees. Borel expressly discloses at least one of the recited parameters (respiratory frequency) by which to determine if an abnormality is present in respiration data (¶ [0020]), and discloses the thresholds for identifying abnormal data may be adjusted as desired (¶ [0114]), suggesting at least a design need for such a modification. Additionally, as noted above the claim does not require using a "long list of parameters" to detect abnormalities. Rather, the claim requires only one of the recited parameters are used in such a detection. Lastly, the present invention does not appear to disclose "separate set of parameters" to detect different types of abnormalities, as Applicant contends. Rather, the claim recites the same "set" of parameters (or at least one of said set, as noted above) are used to detect either severe or slight abnormalities, wherein different percentage variations from stable distinguish abnormalities as severe or slight. There is no indication in the claim that entirely different parameters are used for one abnormality standard than the other, as Applicant appears to contend. Rather, the claim at least encompasses using a single recited parameter (or at least one of the recited parameters in combination with other, unrecited parameters), wherein the severity of the abnormality is detected 
Applicant further submits, "Borel operates in such way that upon detecting that at least 2 out of 3 abnormal values for 3 different parameters, it notifies the patient that there is an abnormality occurring. Modified Borel would be inoperable since Trassenko [sic] requires comparing one parameter with the patient's normal value for the same parameter. By this modification, Borel's invention never notifies the patient, since there is no instance that at least 2 of the parameters show abnormalities. Further, as noted above, the Examiner does not show any suggestion or motivation to make the proposed modification" (Remarks, pgs. 21-22). Similar remarks are presented suggesting this motivation similarly changes the principle of operation of Borel (Remarks, pgs. 22-23). 
The examiner respectfully disagrees. Tarassenko teaches/suggests an alternative means or method for identifying an abnormality for a given parameter (percentage from stable or normal) than the method expressly disclosed by Borel (quartiles from stable or normal). Applicant has failed to provide sufficient reasoning as to why merely identifying a parameter is abnormal in a different way would prevent notification of said abnormalities by Borel (or Borel as modified). 
Applicant further contends the rejections are based on impermissible hindsight. Applicant more specifically contends, "[The] Examiner used Applicants claim 1 as a roadmap to try and meet all limitations of Applicant's claim 1 because as shown and explained above not all of the limitations of claim 1 are disclosed by the prior art. The Examiner used the teachings of the present invention, in particular the parameters to determine slight or sever [sic] abnormalities and has come to a conclusion that the Borel in view of Ramanan, in view of Shariff and in further view of Tarassenko" (Remarks, pgs. 23-25). 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Borel expressly discloses at least one of the claimed parameters, which is all that is required to meet the claim, as noted above, for identifying abnormalities in respiration data. Borel identifies abnormalities in each of its monitored parameters based on quartile information relative to stable/normal values. Tarassenko discloses an alternative means/method to identify abnormalities in a monitored parameter comprising a percentage variation of said parameter from stable/normal values compared to thresholds. Tarassenko teaches/suggests using different thresholds for a parameter to distinguish between levels of abnormality (moderate, serious, etc.), as noted above. 
Applicant further submits the examiner has not provided a cogent reason to combine the four different prior art references. However, Applicant then acknowledges the examiner's provided reasons for modification. Applicant does not appear to specifically point out how any of the acknowledged reasons for modifying/combining are erroneous, other than a statement that the provided affidavit (declaration) shows the Examiner's assertions "are not plausible and the limitations used in the claim are critical" (Remarks, pgs. 25-29). Applicant's declaration has not been entered/considered for at least the reasons noted on the PTOL-303 mailed herewith. 



/Meredith Weare/Primary Examiner, Art Unit 3791